Citation Nr: 0206137	
Decision Date: 06/11/02    Archive Date: 06/20/02

DOCKET NO.  98-06 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an increased rating for the service-connected 
major depression due to brain injury with post-traumatic 
stress disorder (PTSD) symptoms, currently rated as 50 
percent disabling.  



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1975 to June 1978 
and from September 1990 to September 1991.  

This matter initially came to the Board of Veterans' Appeals 
for a May 1997 rating decision by the RO.   

In March 2000, the Board remanded this matter to the RO for 
additional development of the record.  

In a December 2001 rating action, the RO assigned an 
increased rating of 50 percent for the service-connected 
major depression due to brain injury with PTSD symptoms, 
effective on November 21, 1991.  The RO also assigned a total 
rating based on individual unemployability due to service-
connected disability, effective on November 21, 1991.  

The Board notes that the veteran has asserted that he has a 
pending of service connection for PTSD.  This issue is 
referred to the RO for the appropriate action.  



FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.  

2.  The veteran's service-connected major depression due to 
brain injury, with PTSD symptoms is currently shown to be 
manifested by a demonstrated inability to obtain or retain 
employment.  



CONCLUSION OF LAW

The criteria for the assignment of a schedular rating of 100 
percent for the service-connected major depression due to 
brain injury with PTSD symptoms are met.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
4.130 Diagnostic Code 9405 (1995), Johnson v. Brown, 7 Vet. 
App. 95, 97 (1994), Karnas v. Derwinski, 1 Vet. App. 308, 
312-313 (1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection was initially established for major 
depression secondary to brain injury, in a March 1992 rating 
decision.  A 30 percent rating was assigned, effective on 
September 1, 1991. 

On November 22, 1996, a statement was received on behalf of 
the veteran asserting that he had a pending claim for an 
increased rating of 100 percent.  

On November 27, 1996, a statement was received on behalf of 
the veteran asserting that the veteran had a pending claim 
for PTSD.  

A VA psychiatric examination initially conducted in July 1997 
concluded, after psychological evaluation in August 1997, 
that the veteran's diagnoses were those history of cerebral 
concussion, possible PTSD not shown on psychological testing 
and an anxiety disorder.  

The submitted VA treatment records show that the veteran was 
treated on July 29, 1996 for complaints of occasional 
palpitations chest tightness.  It was noted that he was 
anxious and somewhat nervous.  It was noted that he had not 
been taking his medications.  The assessment at that time 
included that of psychosis.  

The case was remanded by the Board to the RO in March 2000 
for additional development of the record.  

The Social Security Administration records submitted in July 
1997 show that the veteran was determined to be disabled on 
January 25, 1991, as a result of his mood disorder as the 
primary diagnosis.  

A report of a clinical psychological examination is dated 
March 1999.  That report shows that the veteran was diagnosed 
with PTSD.  

The VA treatment records show that, in April 2000, the 
veteran was seen for complaints of having dreams, waking up 
in a cold sweat, and outbursts of anger related to his 
service-connected condition.  

A December 2000 VA examination report shows that the 
veteran's global assessment of functioning (GAF), due to his 
service-connected major depression, and a provisionally 
diagnosed PTSD, was 41.  The veteran was found to be stoic 
and withdrawn.  His affect was dull, and he admitted to 
nightmares, flashbacks, and intrusive thoughts.  He showed 
difficulty with concentration and recall.  His insight and 
judgment were tenuous.  

Additional neuropsychological testing was recommended and 
conducted in February 2001.  The veteran was again diagnosed 
with a major depressive disorder, and provisional PTSD.  This 
examiner's assessment of the veteran's GAF was 35.  His 
affect was restricted, tired and depressed; his mood was 
clearly depressed.  He had difficulty with short-term memory 
and had periodic wishes to be dead.  

The Board notes that, during the pendency of this appeal, the 
veteran's evaluation for his service-connected major 
depression secondary to brain injury, with PTSD symptoms, was 
subsequently increased to 50 percent; however, that action 
does not abrogate the pending appeal.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations indicated in the 
medical findings with the criteria in the VA's Schedule for 
Rating Disabilities.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  

The veteran's service-connected major depression due to brain 
injury with PTSD symptoms, is currently rated as 50 percent 
disabling under the provisions of 38 C.F.R. § 4.130, 
Diagnostic Code 9400-9304 (2001).  

Effective on November 7, 1996, 38 C.F.R. § 4.132 was 
redesignated as 38 C.F.R. § 4.130, which includes new rating 
criteria for psychiatric disorders.  

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant should be applied unless provided otherwise.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  

However, if the amendment is found to be more favorable to 
the veteran in this case, that provision would apply to the 
periods on and after November 7, 1996, and the prior 
regulations would apply to the periods preceding November 7, 
1996.  See VAOPGPREC 3-2000.  

Because the submitted medical records show that the veteran 
was treated by VA for the service-connected psychiatric 
disorder in 1996 prior to the change in the regulations, the 
Board determines that each set of regulations must be 
considered in the adjudication of this case.  See VAOPGPREC 
11-97.  

The veteran claims a rating greater than 50 percent is 
warranted.  The general rating formula for mental disorders 
under the new rating criteria are as follows:  

A 70 percent evaluation is warranted where the veteran 
exhibits occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical; obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  

A 100 percent rating is warranted where the veteran exhibits 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130 including Diagnostic Code 9400-9304 (2001).  

The veteran's condition had previously been rated under the 
provisions of 38 C.F.R. § 4.132 including Diagnostic Code 
9207 (1995) for major depression with psychotic features.  
Under the old rating criteria, the evaluation for the 
veteran's service-connected psychiatric disability was based, 
under Diagnostic Code 9207, on the degree of impairment due 
to psychotic manifestations.  

However, because the veteran does not manifest psychotic 
symptoms, the Board finds that the veteran's service-
connected major depression secondary to brain injury with 
PTSD symptoms would be more appropriately rated under the 
criteria of Diagnostic Code 9405, as major depression.  Butts 
v. Brown, 5 Vet. App. 532 (1993); Pernorio v. Derwinski, 2 
Vet. App. 625 (1992).  

Those criteria provided that a 70 percent rating is 
assignable with severe impairment of the ability to establish 
and maintain effective or favorable relationships with 
people, and psychoneurotic symptoms of such severity and 
persistence that the ability to obtain and retain employment 
was severely impaired.  

A 100 percent evaluation was warranted when any one of three 
situations was present.  First, when the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community, second, 
when there were totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities, such as fantasy, confusion, 
panic and explosions of aggressive energy resulting in 
profound retreat from mature behavior, or third, when the 
veteran was demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132 including Diagnostic Code 9405 
(1995), see Johnson v. Brown, 7 Vet. App. 95, 97 (1994) 
(holding that the criteria in 38 C.F.R. § 4.132 for a 100 
percent rating under Diagnostic Code 9411 were each 
independent bases for granting the 100 percent rating).  

Based on a careful review of the entire record, the Board 
notes that the veteran has been determined to be disabled for 
purposes of employment, both by the Social Security 
Administration and for purposes of the assignment of TDIU 
rating.  

Further, the veteran's GAF scores of 35 and 41 indicate major 
impairment in several areas, such as work, school, family 
relations, judgment thinking or mood, (i.e. that the veteran 
is unable to work), or that there is serious impairment in 
social, occupational or school functioning (i.e. he is unable 
to keep a job).  Diagnostic Criteria from DSM-IV.  See 
38 C.F.R. § 4.130.   

After a careful review of the record, the Board finds that 
the symptoms contemplated for the assignment of a 100 percent 
rating under the criteria in effect on and after November, 7, 
1996 are not shown.  

However, because the service-connected major depression 
secondary to brain injury with PTSD symptoms is shown to 
produce a demonstrable inability to obtain or retain 
employment, the Board finds that the veteran's disability 
picture warrants the assignment of a 100 percent schedular 
rating under the criteria in effect prior to November 7, 
1996.  Johnson, 7 Vet. App. at 97.  

Thus, as the criteria in effect prior to November 7, 1996 
more favorable to the veteran, they will be applied in the 
instant case.  

Lastly, the Board notes that effective on November 9, 2000, 
the Veterans Claims Assistance Act of 2000 was enacted 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2001).

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified 
at 38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations are effective on 
November 9, 2000.  

This law sets forth requirements for assisting a claimant in 
developing the facts pertinent to his or her claim.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  Id; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board notes in this regard that the RO has had an 
opportunity to address this new legislation with regard to 
the veteran's claims.  Specifically, the rating decisions, 
statement of the case, and supplemental statements of the 
case adequately notified the veteran of information and 
evidence necessary to the disposition of this case.  

Additionally, in light of the favorable action taken in this 
case, no possibility of prejudice to the veteran with respect 
to the instant appeal is found.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the veteran).  



ORDER

An increased schedular rating of 100 percent for the service-
connected major depression secondary to brain injury, with 
PTSD symptoms is granted, subject to the regulations 
controlling to disbursement of VA monetary benefits.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

